       6:20-cr-00078-RAW Document 108 Filed in ED/OK on 02/18/21 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                                    )
                                                             )
                             Plaintiff,                      )
                                                             )
v.                                                           )             Case No. CR-20-78-RAW
                                                             )
PATRICK DWAYNE MURPHY,                                       )
                                                             )
                             Defendant.                      )

                                                        ORDER

           Before the court is Defendant Patrick Dwayne Murphy’s Motion to Dismiss asserting that

the statute of limitations bars his prosecution [Docket No. 68].

           The Government filed its initial Indictment on September 10, 2020 [Docket No. 14]. The

superseding indictment, filed on October 28, 2020, charges Defendant with four counts: murder,

murder in perpetration of kidnapping, and two counts of kidnapping resulting in death [Docket No.

53]. 1 The acts charged in the indictment are alleged to have occurred in August 1999, twenty-one

years before the filing of the indictment. Each charged offense carries punishments of death or

life imprisonment. 18 U.S.C. §§ 1111(b) & 1201(a).

           For “any offense punishable by death,” there is no statute of limitations and the offense

may be prosecuted “at any time.” 18 U.S.C. § 3281. For all other offenses, the statute of

limitations is five years, “[e]xcept as otherwise expressly provided by law.” 18 U.S.C. § 3282(a).

The Federal Death Penalty Act provides tribal governments the discretion to make death sentences

unavailable in cases charging tribal members with federal crimes when jurisdiction is based solely

on the crime occurring within Indian country. See 18 U.S.C. § 3598 (“[N]o person subject to the




1
    For the purpose of resolving this motion, the original and superseding indictments are substantially identical.
     6:20-cr-00078-RAW Document 108 Filed in ED/OK on 02/18/21 Page 2 of 5




criminal jurisdiction of an Indian tribal government shall be subject to a capital sentence . . . unless

the governing body of the tribe has elected that this chapter have effect over land and persons

subject to its criminal jurisdiction.”). The parties do not dispute that the offenses are alleged to

have occurred on lands associated with the Muscogee (Creek) Nation, which has not agreed to

application of the death penalty within its territory. As a result, the Government is not seeking—

and cannot seek—the death penalty in this case.

       Defendant’s argument is straightforward: The charged offenses are not “punishable by

death” because death is not an available sentence due to the Muscogee (Creek) Nation’s decision

under the Federal Death Penalty Act, meaning the five-year statute of limitations applies and bars

this prosecution. Defendant’s position is both understandable and rational, but it does not prevail.

Courts throughout the country have rejected Defendant’s position, and this court finds those

determinations persuasive. Particularly notable are the decisions of the Ninth Circuit and the

District of New Mexico, each of which specifically addressed whether a tribal government’s

rejection of the death penalty rendered an offense no longer “punishable by death” under § 3281.

       In United States v. Gallaher, the Ninth Circuit held that § 3281’s unlimited charging period

applied even when death penalty cannot not be imposed due to a tribal government’s decision

under the Federal Death Penalty Act. 624 F.3d 934, 942 (9th Cir. 2010). There, the Ninth Circuit

concluded that a crime being designated as punishable by death goes to the seriousness of the

offense rather than the actual punishment that may ultimately be imposed. Id. at 939-40 (citing

United States v. Kennedy, 618 F.2d 557, 559 (9th Cir. 1980)). Further, the “limitations provisions

of sections 3281 and 3282 are inextricably tied to the nature of the offense,” and reflect that

seriousness. Id. at 940. A tribal government’s decision to not opt-in to the death penalty, thereby

making it unavailable as a punishment, did not make a crime occurring in Indian country less


                                                   2
    6:20-cr-00078-RAW Document 108 Filed in ED/OK on 02/18/21 Page 3 of 5




serious than those occurring in other federal jurisdictions. Id. at 940. Importantly, the Ninth

Circuit distinguished legislative determinations concerning the seriousness of an offense, and thus

the applicable statute of limitations, from procedural safeguards created to protect defendants when

the Government specifically seeks imposition of the death penalty. Id. The District of New

Mexico has similarly concluded that charged offenses were punishable by death, within the

meaning of § 3281, even though the death penalty was not available due to the decision of a tribal

government. United States v. Martinez, 505 F. Supp. 2d 1024, 1034 (D.N.M. 2007).

       Defendant cites only one case in support of his position. In United States v. Maestas, the

Tenth Circuit held that a defendant charged with rape and first-degree murder was not entitled to

twenty peremptory strikes because the Government was not seeking the death penalty. 523 F.2d

316, 319 (10th Cir. 1975). Maestas is easily distinguished because that case concerned the

application of Federal Rule of Criminal Procedure 24(b), which provides twenty peremptory

strikes to each side “when the government seeks the death penalty.” Fed. R. Crim. P. 24(b)(1);

Maestas, 523 F.2d at 319. Rules like this are intended to provide greater protections to defendants

in those cases where the Government specifically seeks a death sentence, whereas statutes

declaring certain offenses punishable by death reflect legislative judgments regarding the

seriousness of the crime. Gallaher, 624 F.3d at 940.

       Other courts have examined similar issues concerning the unavailability of the death

penalty and concluded that it does not render inapplicable § 3281’s unlimited charging period.

See, e.g., United States v. Payne, 591 F.3d 46, 58-59 (2d Cir. 2010) (holding that Government’s

decision to not seek death penalty did not affect statute of limitations because “in determining

whether an offense is punishable by death within the meaning of § 3281 . . . we look to the

character of the offense and the penalties that are set out by statute.” (internal quotation marks


                                                 3
     6:20-cr-00078-RAW Document 108 Filed in ED/OK on 02/18/21 Page 4 of 5




omitted)); United States v. Ealy, 363 F.3d 292, 296-97 (4th Cir. 2004) (“[W]hether a crime is

punishable by death under § 3281 . . . depends on whether the death penalty may be imposed for

the crime under the enabling statute, not on whether the death penalty is in fact available for

defendants in a particular case.” (internal quotation marks and emphasis omitted)); United States

v. Ledbetter, Case Nos. 2:15-CR-080 & 2:14-CR-127, 2015 WL 4751468, at *4-7 (S.D. Ohio Aug.

12, 2015) (holding that § 3281’s applicability is determined by nature of offense and punishment

authorized by criminal statute, not whether Government can or does seek death penalty).

       The death penalty’s unavailability due to a jurisdictional quirk does not, and cannot, affect

the statute of limitations for charging the offense. To hold otherwise risks a grave injustice: killers

may permanently escape justice simply because their victims were killed on lands associated with

a Native American tribe that objects to the death penalty. See Gallaher, 624 F.3d at 942 (noting

that holding five-year statute of limitations applied to these cases would force tribal governments

“to choose between capital punishment—to which they may have religious or political

objections—and justice for the most heinous of crimes,” and further recognizing that this “would

generate unique injustice for Indian victims”). The applicable statute of limitations is a legislative

determination that reflects the seriousness of the charged conduct.           Therefore, the statute

establishing the crime and setting out available punishments determines whether a crime is

“punishable by death,” and thus lacking a limitations period, under § 3281. Even though the death

penalty is unavailable as a final sentence in this case, the charges Defendants stands accused of

committing are punishable by death under the enabling statute and are not subject to a limitations

period. 18 U.S.C. §§ 1111(b), 1201(a), 3281.

       Accordingly, Defendant Patrick Dwayne Murphy’s Motion to Dismiss pursuant to the

statute of limitations [Docket No. 68] is hereby DENIED.


                                                  4
6:20-cr-00078-RAW Document 108 Filed in ED/OK on 02/18/21 Page 5 of 5




  IT IS SO ORDERED this 18th day of February, 2020.




                                     5
